Citation Nr: 0208664	
Decision Date: 07/30/02    Archive Date: 08/02/02

DOCKET NO.  89-07 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for arthritis of the 
right knee.

2.  Entitlement to service connection for arthritis of the 
right foot, pes planus and/or residuals of trauma to the 
right foot.

3.  Entitlement to service connection for varicose veins of 
the right leg.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Clifford R. Olson, Counsel


INTRODUCTION

The veteran served on active duty from September 1943 to 
October 1945.  

The veteran currently resides in the jurisdiction of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Jackson, Mississippi.  

The case was previously before the Board of Veterans' Appeals 
(Board) in April 1997.  At that time, benefits for an eye 
disorder, under 38 U.S.C.A. § 1151, were denied.  The 
remaining issues were remanded for further development.  This 
led to the grant of service connection for arthritis of the 
right shoulder.  The veteran has not disagreed with any 
aspect of that grant, so the issue is no longer before this 
Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 
1997).  As to the other issues, the requested development has 
been completed.   See Stegall v. West, 11 Vet. App. 268 
(1998).  The Board now proceeds with its review of the 
appeal.  


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the veteran's appeal has been obtained.

2.  The veteran does not have arthritis of the right knee as 
the result of disease or injury during service or as the 
result of a service-connected disability.

3.  Bilateral pes planus was noted when the veteran was 
examined and accepted for service and did not increase in 
severity during service.  

4.  The veteran does not have arthritis of the right foot, 
pes planus and/or residuals of trauma to the right foot as 
the result of disease or injury during service or as the 
result of a service-connected disability.  

5.  The veteran does not have varicose veins of the right leg 
as the result of disease or injury during service or as the 
result of a service-connected disability.  


CONCLUSIONS OF LAW

1.  Arthritis of the right knee was not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service; and is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2001).  

2.  Arthritis of the right foot, pes planus and/or residuals 
of trauma to the right foot was not incurred in or aggravated 
by active military service and may not be presumed to have 
been incurred in service; and is not proximately due to or 
the result of a service-connected disability.  38 U.S.C.A. 
§§ 101(16), 1101, 1110, 1112 (West 1991); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.310(a) (2001).  

3.  Varicose veins of the right leg were not incurred in or 
aggravated by active military service and may not be presumed 
to have been incurred in service; and is not proximately due 
to or the result of a service-connected disability.  
38 U.S.C.A. §§ 101(16), 1101, 1110, 1112 (West 1991); 
38 C.F.R. §§ 3.303, 3.307, 3.309, 3.310(a) (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (herein "VCAA") 
became law while this claim was pending.  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107 (West Supp. 2001).  Further, 
implementing regulations have been published.  66 Fed. Reg. 
45,620 (Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§§ 3.102, 3.156(a), 3.159 and 3.326(a)).  Except for 
amendments not applicable here, the provisions of the 
regulations merely implement the VCAA and do not provide any 
rights other than those provided by the VCAA.  66 Fed. Reg. 
45,629 (Aug. 29, 2001).  

The RO did consider the case under VCAA, implementing 
regulations and VA guidance issued pursuant to that act and 
regulations.  See letter from the RO dated in March 2001.  
The RO provided the veteran with the pertinent evidentiary 
development, which was subsequently codified by VCAA and 
implementing regulations.  In addition to performing the 
pertinent development required under VCAA, the RO notified 
the veteran of his right to submit evidence.  Thus, the Board 
finds VA has completed its duties under VCAA and implementing 
regulations.  Further, VA has completed the development of 
this case under all applicable law, regulations and VA 
procedural guidance.  See also 38 C.F.R. § 3.103 (2001).  It 
would not abridge the appellant's rights under VCAA and 
implementing regulations for the Board to proceed to review 
the appeal.  

Specifically, the veteran's application for service 
connection is complete.  38 U.S.C.A. § 5102 (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159(a)(3)).  The rating decision, 
statement of the case, and supplemental statements of the 
case, as well as the March 2001 letter, notified the veteran 
and his representative of the evidence necessary to 
substantiate the claim, the evidence which had been received, 
and the evidence to be provided by the claimant.  38 U.S.C.A. 
§ 5103(a) (West Supp. 2001).  

VA has made reasonable efforts to assist the veteran in 
obtaining evidence necessary to substantiate his claim for 
benefits.  38 U.S.C.A. § 5103A(a)(1) (West Supp. 2001).  
There is no reasonable possibility that further assistance 
would aid in substantiating the claim.  38 U.S.C.A. 
§ 5103A(a)(2) (West Supp. 2001).  

VA has made reasonable efforts to obtain relevant records 
(including private records) which the veteran adequately 
identified and authorized VA to obtain.  38 U.S.C.A. 
§ 5103A(b)(1) (West Supp. 2001); 66 Fed. Reg. 45,620 (Aug. 
29, 2001) (to be codified as amended at 38 C.F.R §3.159(c)).  

All relevant Federal records have been obtained.  38 U.S.C.A. 
§ 5103A(b)(3), (c)(3) (West Supp. 2001); 66 Fed. Reg. 45,620 
(Aug. 29, 2001) (to be codified as amended at 38 C.F.R 
§3.159(c)(2)).  The service medical records are in the claims 
folder.  38 U.S.C.A. § 5103A(c)(1) (West Supp. 2001).  VA 
records have been obtained.  38 U.S.C.A. § 5103A(c)(2) (West 
Supp. 2001).  The veteran has been examined by VA and a 
medical opinion rendered.  38 U.S.C.A. § 5103A(d) (West Supp. 
2001); 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §3.159(c)(4)).  

The veteran has not reported that any other pertinent 
evidence might be available.  See Epps v. Brown, 9 Vet. App. 
341, 344 (1996).  Notably, neither the appellant nor the 
representative has asserted that the case requires further 
development or action under VCAA or its implementing 
regulations.  

Service connection is granted for disability resulting from 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 101(16), 1110 (West 1991).  Analysis 
of this provision discloses that there are three essential 
elements which must be met to establish entitlement.  There 
must be current disability; there must be disease or injury 
during service, and there must be a nexus or connection 
relating the current disability to the disease or injury 
during service.  Further, the evidence must be competent.  
That is, an injury during service may be verified by medical 
or lay witness statements; however, the presence of a current 
disability requires a medical diagnosis; and, where an 
opinion is used to link the current disorder to a cause 
during service, a competent opinion of a medical professional 
is required.  See Caluza v. Brown, 7 Vet. App. 498 (1995); 
see also 66 Fed. Reg. 45,630 (Aug. 29, 2001) (to be codified 
as amended at 38 C.F.R. § 3.159(a)).  

In this case, there is no doubt that the veteran had injuries 
in service and that he has significant service-connected 
disabilities.  Service connection has been established for 
herniated nucleus pulposus, L-4, due to trauma, rated as 60 
percent disabling; and for arthritis of the right shoulder, 
with history of right shoulder trauma, rated as 30 percent 
disabling.  He is rated as totally disabled due to his 
service-connected disabilities, on the basis of individual 
unemployability.  

Further, there is no dispute that the veteran currently has 
the disabilities at issue.  

In this case, service connection can not be granted because 
there is no nexus or connection between injury in service and 
service-connected disabilities and the disabilities for which 
the veteran seeks service connection.  See Rabideau v. 
Derwinski, 2 Vet. App. 141, 144 (1992).  The law requires 
that such a connection be established.  38 U.S.C.A. 
§§ 101(16), 1110 (West 1991).  

It appears that the appellant is a combat veteran.  See 
November 1945 rating decision.  In the case of any veteran 
who engaged in combat with the enemy in service, VA shall 
accept as sufficient proof of service-connection of any 
disease or injury alleged to have been incurred in or 
aggravated by such service satisfactory lay or other evidence 
of service incurrence or aggravation of such injury or 
disease, if consistent with the circumstances, conditions, or 
hardships of such service, notwithstanding the fact that 
there is no official record of such incurrence or aggravation 
in such service, and, to that end, shall resolve every 
reasonable doubt in favor of the veteran.  Service-connection 
of such injury or disease may be rebutted by clear and 
convincing evidence to the contrary.  The reasons for 
granting or denying service-connection in each case shall be 
recorded in full.  38 U.S.C.A. § 1154(b) (West 1991).

The implementing regulation provides the following:  
Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 C.F.R. § 3.304(d) (2001).

A combat veteran who has successfully established the in-
service occurrence or aggravation of an injury pursuant to 
38 U.S.C.A. § 1154(b) must still submit evidence of a current 
disability and evidence of a causal nexus between that in-
service event and his or her current disability.  Only the 
service incurrence requirement is relaxed under section 
1154(b).  See Collette v. Brown, 82 F.3d 389 (Fed. Cir. 
1996).

The Board finds that the service medical records and the 
veteran's report of injury in a parachute jump is 
satisfactory evidence of injury in service.  Additionally, 
the Board finds that arthritis from traumatic injury and a 
vascular injury are consistent with the veteran's combat 
parachute service.  This raises a presumption of service 
connection which can only be rebutted by clear and convincing 
evidence.  As discussed below, there is such clear and 
convincing evidence against each of the claims.

Further, the veteran has contended that the disabilities at 
issue are the secondary result of his service-connected back 
disorder.  Service connection may be granted for a disability 
which is proximately due to and the result of a service-
connected disease or injury.  38 C.F.R. § 3.310(a) (2001).  
Also, any additional impairment of earning capacity resulting 
from an already service-connected condition, regardless of 
whether or not the additional impairment is itself a separate 
disease or injury caused by the service-connected condition, 
shall be compensated.  Thus, when aggravation of a 
nonservice-connected condition is proximately due to or the 
result of a service-connected condition, such veteran shall 
be compensated for the degree of disability (but only that 
degree) over and above the degree of disability existing 
prior to the aggravation.  Allen v. Brown, 7 Vet. App. 439, 
448 (1995).  

Whether one disorder causes or contributes to another 
disorder is a question of medical etiology which requires an 
expert medical opinion.  As a lay witness, the veteran's 
assertion that there is a connection is not competent 
evidence.  See Grottveit v. Brown, 5 Vet. App. 91, 93 (1993); 
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  Here, the 
evidence shows the veteran had pain down his right lower 
extremity due to the service-connected herniated nucleus 
pulposus.  This does not mean that every right lower 
extremity disability which might develop is due to the 
service-connected back disorder.  To the contrary, evidence 
is required to support the claims.  In this case, there is no 
evidence from a competent medical witness connecting the 
service-connected back disorder to any of the claimed 
disabilities.  In fact, the evidence from competent sources 
is against a connection.  Consequently, the preponderance of 
evidence is against secondary service connection.  

The file contains copies of articles by Peter Gott, D.C., 
these articles provide general information and do not link 
the veteran's current disorder to injury in service or to a 
service-connected disability.  The articles provide generic 
statements not relevant to the veteran's claim.  The articles 
do not discuss generic relationships with a degree of 
certainty such that, under the facts of this specific case, 
there is at least plausible causality based upon objective 
facts.  Wallin v. West, 11 Vet. App. 509, 514 (1998) (citing 
Sacks v. West, 11 Vet. App. 314, 317 (1998)); see also 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (medical 
treatise evidence must demonstrate connection between service 
incurrence and present injury or condition); Beausoleil v. 
Brown, 8 Vet. App. 459, 463 (1996) (generic statement about 
the possibility of a link between chest trauma and 
restrictive lung disease is too general and inconclusive).  
See also Mattern v. West, 12 Vet. App. 222, 227 (1999) 
(generally, an attempt to establish a medical nexus to a 
disease or injury solely by generic information in a medical 
journal or treatise is too general and inconclusive).  Dr. 
Gott's articles do not have the specificity to the veteran's 
case required for them to be competent evidence.  See 
Timberlake v. Gober, 14 Vet. App. 122, 130 (2000).

Arthritis of the right knee  The veteran contends that injury 
in service resulted in arthritis of the right knee.  The 
veteran is competent to report injury in service and he has 
done so.  The service medical records verify a back injury on 
a March 1945 parachute jump followed by pain in the low back 
and right hip after jumping from a truck in April 1945.  The 
Board finds that the service medical records and the 
veteran's report of injury in a parachute jump is 
satisfactory evidence of injury in service, and that it is 
consistent with the circumstances of the veteran's combat 
service.  On this point, the Board finds that arthritis from 
traumatic injury is consistent with the veteran's combat 
parachute service.  This raises a presumption of service 
connection which can only be rebutted by clear and convincing 
evidence.  

In this case, there is clear and convincing evidence which 
rebuts service connection.  The service medical records shows 
that the veteran was hospitalized and examined in detail.  In 
September 1945, the right knee jerk response was diminished 
but there were no other right knee findings.  In October 
1945, the veteran reported pain going down the right lower 
extremity, mostly in the right knee.  The doctors did not 
find a knee injury but attributed the right lower extremity 
pain to the back injury.  

Arthritis may be presumed to have been incurred during active 
military service if it is manifest to a degree of 10 percent 
or more within the first year following active service.  
38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (2001).  In this case, there is no competent evidence 
of arthritis being manifest during the first year after the 
veteran completed his active service.  

The report of the September 1948 VA examination shows that 
the veteran's extremities were examined, without evidence of 
a knee disorder.  On VA examination in March 1949, the 
veteran complained of pain running down the right lower 
extremity.  Knee jerk responses were normal.  There were no 
knee complaints or findings.  On the March 1950 VA 
examination, the veteran complained of back pain with right 
lower extremity symptoms; examination was negative.  

Many years passed between the injury in service and the 
appearance of arthritis.  This is evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

VA outpatient records of April 1988, the VA examination 
report of September 1988, and the veteran's sworn hearing 
testimony of January 1990 do not reflect the presence of a 
knee disorder.

On the February 1990 VA examination, the right knee flexed to 
120 degrees and the left knee flexed to 130 degrees with 
crepitus in each.  There was no effusion or instability and 
ankle jerk responses were brisk and equal.  No knee disorder 
was diagnosed.

On the January 1991 VA examination, the veteran reported that 
he had been told he had arthritis in the knees, particularly 
on the right.  The examiner expressed the opinion that 
degenerative arthritis in the low back area had probably 
developed over the years along with degenerative arthritis in 
the knees.  Carefully read, this opinion does not say that 
the back disorder caused arthritis in the knees, but links 
the development of arthritis over the years to aging.

March 1991 VA X-rays disclosed mild degenerative changes in 
the knees.

In a letter dated in August 1991, C. O. Henneman, D.C., noted 
that the veteran stated he had developed joint problems, 
including the knees, since he was injured in World War II.  
Other than reporting the history given by the veteran, the 
chiropractor did not endorse the history or comment on the 
etiology.  Such information recorded by a medical examiner, 
unenhanced by any additional medical comment by that 
examiner, does not constitute "competent medical evidence" 
merely because the transcriber happens to be a medical 
professional.  LeShore v. Brown, 8 Vet App 406, 409 (1995).  

In January 1993, a private physician noted narrowing of the 
right knee joint space with sclerosis of the articular 
surface.  There was no opinion as to etiology.  

On VA examination in September 1998, the examiner expressed 
the opinion that arthritis of the lower extremities was more 
likely related to age than to the veteran's active service.

The file includes recent treatment records from 1997 through 
2000.  These records do not reflect any competent medical 
opinion as to the etiology of the veteran's right knee 
arthritis.

In conclusion, the Board finds that there is no evidence from 
a competent medical source which links arthritis of the right 
knee to the injury in service or to a service-connected 
disability.  On the other hand, the veteran was carefully 
examined at the time of the injury and there was no report of 
knee injury or impairment.  Then many years passed without 
evidence of knee disability.  VA did obtain a medical opinion 
from a VA physician who concluded that the veteran's right 
knee arthritis was more likely due to advancing age than 
service injury.  Thus, not only is the preponderance of 
evidence against the claim, but the massive weight of 
evidence reaches the clear and convincing standard, and 
overcomes the presumptions that arise from the veteran's 
gallant combat service.  The clear and convincing evidence 
against the claim requires its denial.

Arthritis of the right foot, pes planus and/or residuals of 
trauma to the right foot  A veteran will be presumed to have 
been in sound condition when examined, accepted and enrolled 
for service, except for defects, infirmities or disorders 
noted at the time of examination, acceptance and enrollment.  
38 U.S.C.A. § 1111 (West 1991).  Second degree pes planus, 
bilateral, was noted when the veteran was accepted for 
service.

A preexisting injury or disease will be considered to have 
been aggravated by active service where there is an increase 
in disability during service, unless there is a specific 
finding that the increase in disability is due to the natural 
progress of the disease.  38 U.S.C.A. § 1153 (West 1991); 38 
C.F.R. § 3.306(a) (2001).  

Here, the veteran has reported that his right side was 
injured in a parachute jump during service.  Indeed, the 
injury is documented in the service medical records.  
However, there is no competent evidence that the injury 
involved the right foot.  The service medical records do not 
contain any competent evidence that the veteran's foot was 
injured in service, or even that the pre-existing pes planus 
was symptomatic during service.  There is no competent 
evidence of manifestations of increased foot disability 
during service.  No physician or other trained medical 
professional has ever identified an increase in disability 
during service.  On the other hand, there is competent 
evidence that the pre-existing foot disability did not 
increase in severity during service.

Following the veteran's parachute injury, he was hospitalized 
and extensively evaluated.  The September 1945 diagnosis was 
pes planus, right, moderate.  The evaluation of the pes 
planus as moderate is the same as second degree, noted on 
entrance, and provides a medical opinion that there was no 
change.

An October 1945 consultation report shows that the veteran 
had back and right lower extremity pain through his right 
foot.  There was hypesthesia on the medial aspect and dorsum 
of the right foot.  A final summary of hospitalization also 
reflects hypesthesia on the medial aspect of the right foot, 
the great toe and the dorsum of the right foot.  However, the 
doctors did not diagnosis these foot findings as a foot 
disability, but diagnosed a back disorder.  The medical 
opinion that the foot symptoms in service were a 
manifestation of the service-connected back disorder is 
highly probative, as it was made by trained medical personnel 
who evaluated the veteran at the time of the injury.  As a 
lay witness, the veteran can recall foot pain years later, 
but he does not have the training and experience to diagnosis 
that pain as an increase in the severity of his pes planus.

As there is no competent evidence of an increase in the 
severity of the pre-existing pes planus during service, and 
there is competent medical evidence that the condition 
continued at the same level, as well as competent medical 
evidence that the foot symptoms were manifestations of the 
service-connected back disorder rather than a separate foot 
disorder, the preponderance of the evidence is against the 
claim to such an extent that it reaches the clear and 
convincing level.  Therefore, even with the combat analysis 
of 38 U.S.C.A. § 1154(b), service connection for pes planus 
must be denied.  

Viewing the claim as one for the residuals of a foot injury, 
the analysis is essentially the same.  There is no competent 
evidence of a foot injury during service.  Following his 
parachute injury the veteran's foot complaints were evaluated 
by doctors on several occasions and it was determined that 
the foot symptoms were manifestations of the service-
connected back disorder, and not manifestations of a separate 
disability.  Again, as a lay witness, the veteran can recall 
foot pain years later, but he does not have the training and 
experience to diagnosis that pain as a manifestation of a 
foot injury.  The medical opinion that the foot symptoms in 
service were a manifestation of the service-connected back 
disorder is highly probative, as it was made by trained 
medical personnel who evaluated the veteran at the time of 
the injury.  As there is no competent evidence of a foot 
injury during service, and there is competent medical 
evidence that the foot symptoms were manifestations of the 
service-connected back disorder rather than a separate foot 
disorder, the preponderance of the evidence is against the 
claim to such an extent that it reaches the clear and 
convincing level.  Therefore, even with the combat analysis 
of 38 U.S.C.A. § 1154(b), service connection for residuals of 
a foot injury must be denied.  

Turning to the post service evidence, we still find no 
support for the claim.  Arthritis may be presumed to have 
been incurred during active military service if it is 
manifest to a degree of 10 percent or more within the first 
year following active service.  38 U.S.C.A. §§ 1101, 1112 
(West 1991); 38 C.F.R. §§ 3.307, 3.309 (2001).  In this case, 
there is no competent evidence of arthritis being manifest 
during the first year after the veteran completed his active 
service.

The report of the September 1948 VA examination shows the 
extremities were examined, without evidence of a foot 
disorder.  On VA examination in March 1949, the veteran 
complained of pain running down the right lower extremity.  
The orthopedic examiner found mild anesthesia on the lateral 
aspect of the right foot.  On the neuropsychiatric portion of 
the examination, the veteran reported his right leg and foot 
went to sleep a lot.  There was hypalgesia in the right lower 
extremity and foot.  A foot disorder was not diagnosed; a 
herniated intervertebral disc was the impression.  On March 
1950 examination, the veteran complained of back pain with 
the right foot going to sleep.  Physical examination was 
negative.  

The veteran and his wife have stated that he has experienced 
foot pain for many years.  That is not disputed.  The medical 
reports show foot manifestations of the service-connected 
back disorder.  Moreover, the pes planus which was noted when 
the veteran was accepted for service was second degree or 
moderate and undoubtedly produced pain and symptoms in 
response to long periods of standing or walking, or other 
stress.  Neither the veteran nor his wife have the medical 
expertise to diagnosis the veteran's foot pain as a 
manifestation of a foot injury as opposed to pes planus or 
the back disorder.  Their lay observations do not outweigh 
the opinions of the trained medical personnel, which 
associated the foot symptoms with the back disorder.

Many years passed between the injury in service and the 
appearance of arthritis.  This is evidence against the claim.  
See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000).  

VA outpatient records of April 1988, show that right lower 
extremity symptoms were still being diagnosed as 
manifestations of chronic low back pain and herniated nucleus 
pulposus.  On the September 1988 VA examination, the veteran 
was unable to walk on his toes or heels due to pain in the 
lower back, not a foot disorder.  At his RO hearing in 
January 1990, it was argued that the veteran's foot symptoms 
supported a higher rating for the service-connected back 
disorder.

On the February 1990 VA examination, the veteran reported 
hypesthesia on the lateral aspect of the right thigh, leg and 
foot.  A back disorder was diagnosed and a foot disorder was 
not diagnosed.  

On the January 1991 VA examination, the veteran reported 
right lower extremity symptoms.  There were no specific foot 
complaints, findings or diagnoses.

In a letter dated in August 1991, C. O. Henneman, D.C., noted 
that the veteran stated he had developed joint problems, 
including the right foot, since he was injured in World War 
II.  Other than reporting the history given by the veteran, 
the chiropractor did not endorse the history or comment on 
the etiology.  Such information recorded by a medical 
examiner, unenhanced by any additional medical comment by 
that examiner, does not constitute "competent medical 
evidence" merely because the transcriber happens to be a 
medical professional.  LeShore v. Brown, 8 Vet App 406, 409 
(1995).  The chiropractor did not diagnose a foot disorder 
but diagnosed the foot symptoms as part of the back disorder; 
chronic lumbosacral strain sprain complex with right hip and 
leg and foot pain.

In May 1992, Melvin M. Trotter, D.P.M., gave an opinion 
against the claim.  He recorded the history given by the 
veteran of injuring the right side of his body when 
parachuting and hitting a tree stump.  In recent years, he 
had begun to experience joint pain.  He believed the 
parachute jump injury caused the pain and discomfort he was 
experiencing.  The private podiatrist did not endorse the 
veteran's belief as to the etiology, but expressed the 
opinion that many years of stress and strain had caused the 
arthritis in his foot and ankle.  

The report of the September 1994 VA examination shows that 
the veteran told of pes planus in service and complained of 
right foot pain.  The examining doctor found bilateral pes 
planus, perhaps a bit more severe on the right than the left, 
with pronation present in both feet.  There was considerable 
pain over the plantar surface of the right foot.  It was the 
impression that the veteran had degenerative joint disease of 
multiple joints, spine and right upper and lower extremities.  
X-ray studies of the right foot were recommended by the 
doctor but refused by the veteran.  

On VA examination in September 1998, the examiner expressed 
the opinion that arthritis of the lower extremities was more 
likely related to age than to the veteran's active service.  

The file includes recent treatment records from 1997 through 
2000.  These records do not reflect any competent medical 
opinion as to the etiology of the veteran's right foot 
disorder.  

In conclusion, the Board finds that there is no evidence from 
a competent medical source which links arthritis or other 
disorder of the right foot to the injury in service or to a 
service-connected disability.  On the other hand, the veteran 
was carefully examined at the time of the parachute injury 
and foot symptoms were determined by medical personnel to be 
manifestations of the back injury, not a separate foot 
disorder.  Then many years passed without competent evidence 
of a foot disability.  VA did obtain a medical opinion from a 
physician who concluded that arthritis of the lower 
extremities was more likely due to advancing age than service 
injury.  Thus, not only is the preponderance of evidence 
against the claim, but the massive weight of evidence reaches 
the clear and convincing standard, and overcomes the 
presumptions that arise from the veteran's combat service.  
The clear and convincing evidence against the claim requires 
its denial.  

Varicose veins of the right leg  The veteran contends that 
injury in service resulted in varicose veins in his right 
leg.  The veteran is competent to report injury in service 
and he has done so.  The service medical records verify a 
back injury on a March 1945 parachute jump followed by pain 
in the low back and right hip after jumping from a truck in 
April 1945.  The Board finds that the service medical records 
and the veteran's report of injury in a parachute jump is 
satisfactory evidence of injury in service, and that it is 
consistent with the circumstances of the veteran's combat 
service.  On this point, the Board finds that traumatic 
injury is consistent with the veteran's combat parachute 
service.  This raises a presumption of service connection 
which can only be rebutted by clear and convincing evidence.  

In this case, there is clear and convincing evidence which 
rebuts service connection.  The service medical records shows 
that the veteran was hospitalized and examined in detail.  On 
physical examination, in September 1945, it was specifically 
reported that the arteries were elastic and there were no 
varicosities.  

Cardiovascular disease may be presumed to have been incurred 
during active military service if it is manifest to a degree 
of 10 percent or more within the first year following active 
service.  38 U.S.C.A. §§ 1101, 1112 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (2001).  In this case, there is no competent 
evidence of varicose veins being manifest during the first 
year after the veteran completed his active service.

The report of the September 1948 VA examination shows the 
cardiovascular system was normal.  It was specifically 
reported that there were no varicose veins.  On VA 
examination in March 1949, the veteran complained of pain 
running down the right lower extremity.  The lower 
extremities were examined, without any finding of varicose 
veins.  On the March 1950 VA examination, the veteran's right 
lower extremity complaints were considered.  Except for 
elevated blood pressure, physical examination was negative.  

Many years passed between the injury in service and the 
appearance of varicose veins.  This is evidence against the 
claim.  See Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 
2000).  The veteran and his wife have reported right lower 
extremity pain over the years.  There is no doubt that the 
service-connected back disorder produced these symptoms, as 
that is what the weight of the competent medical opinion 
establishes.  As lay witnesses, the veteran and his wife do 
not have the necessary expertise to diagnose the lower 
extremity pain as a manifestation of varicose veins or other 
disorder.  See Espiritu, Grottveit.  

VA outpatient records of April 1988 do not reflect the 
presence of varicose veins.  The VA examination report of 
September 1988 shows consideration of the veteran's right 
lower extremity complaints, without notation of varicose 
veins.  At the veteran's RO hearing, in January 1990, he 
described lower extremity impairment without mention of 
varicose veins.  On the February 1990 VA examination, lower 
extremity deficits were reported, without mention of varicose 
veins.

On the January 1991 VA examination, the veteran reported a 
small growth of varicose veins on the right leg.  

VA outpatient records for March 1991 include a progress note 
containing a diagnosis of varicose veins.  In a March 1991 
consultation report, the veteran gave a history of right 
lower extremity varicosities for 5 years.  They were noted to 
be present, especially around the knee.  

In August 1991, the veteran testified that he had varicose 
veins in the right lower extremity.  He ascribed them to poor 
circulation which he in turn ascribed to injury during the 
parachute jump in service.

The report of a private venous Doppler evaluation, in April 
1992, shows an impression of bilateral popliteal venous 
valvular incompetence and reflux; right greater saphenous 
reflux with saphenous tributary varicosities.  Duplex tests 
showed some dilated venous branches.  The physician's notes 
reflect the World War II parachute injury when the veteran 
injured his back.  The doctor did not relate varicose veins 
to the injury in service or to the service-connected back 
disorder.  He did not proffer any opinion as to etiology.  
The doctor's impression was symptomatic primary saphenous 
varicosities, medial right calf and distal thigh.   

The file includes recent treatment records from 1997 through 
2000.  These records do not reflect any competent medical 
opinion as to the etiology of the veteran's right lower 
extremity varicose veins.  

In conclusion, the Board finds that there is no evidence from 
a competent medical source which links varicose veins of the 
right lower extremity to the injury in service or to a 
service-connected disability.  On the other hand, the veteran 
was carefully examined at the time of the injury and it was 
specifically reported that he did not have varicose veins.  
On examination shortly after service, it was again 
specifically reported that he did not have varicose veins.  
Then many years passed without evidence of varicose veins.  
These factors provide a preponderance of evidence against the 
claim which reaches the clear and convincing standard, and 
overcomes the presumptions that arise from the veteran's 
combat service.  The clear and convincing evidence against 
the claim requires its denial.  


ORDER

Service connection for arthritis of the right knee is denied.  

Service connection for arthritis of the right foot, pes 
planus and/or residuals of trauma to the right foot is 
denied.  

Service connection for varicose veins of the right leg is 
denied.  


		
	Gary L. Gick
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the claim 
on or after November 18, 1988" is no longer a condition for 
an attorney-at-law or a VA accredited agent to charge you a 
fee for representing you.


 


